United States Court of Appeals
                                                                   Fifth Circuit


                 IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                         FOR THE FIFTH CIRCUIT                June 23, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 03-41147
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

RAUL LUCIO-FLORES,

                                       Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-00-CR-112-1
                         --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Raul

Lucio-Flores (Lucio) has moved to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Lucio was notified but filed no response.       Our independent review

of the brief and the record discloses no nonfrivolous issue for

appeal.   The motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.